 In the Matter of ST. JOHNS RIVER SHIPBUILDING COMPANYandBR6TImt`TrooD OF LOCOMOTIVE FIREMEN-. AND ENGINEM1MENCase No. 10-R-1051.-Decided November 20, 19.44Messrs. Thomas P. Harper, G. A. Duncan,and C.W. Burks,ofJacksonville, Fla., for the Company.Mr. L. E. Whitler,of Cleveland, Ohio, for the Brotherhood.Mr. Alex F. McDonald,of Washington, D. C., andMr. R. U. Brooks,of Jacksonville, Fla., for the Engineers.Mr. R. R. Woodbridge,of Jacksonville, Fla., for the Council.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Brotherhood of Locomotive Firemenand Enginemen, herein called the Brotherhood, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of St. Johns River Shipbuilding Company, Jacksonville,Florida, herein called the Company, the National Labor Relations,Board provided for, an appropriate hearing upon due notice beforeT. Lowry Whittaker, Trial Examiner. Said hearing was held at Jack-sonville,Florida, on October 9 and 10, 1944.The Company, theBrotherhood, International Union of Operating Engineers, Local No.673, herein called the Engineers, and Metal Trades Council of theMetal Trades Department of A. F. of L., herein called the Council,appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the-0Board.59 N. L. R. B., No. 83.618683-45-vo1 59-28'415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record.in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSt. Johns River Shipbuilding Company, a Florida corporation, isengaged in the construction of ships for the United States MaritimeCommission at its shipyard located in Jacksonville, Florida. In theperiod between August 15, 1942, and September 29, 1943, the Companypurchased for use at its shipyard, steel, iron, lumber, other raw mate-rials, and machinery amounting in value to more than $10,000,000,approximately 50 percent of which was shipped to the Jacksonvilleyard from points outside the State of Florida. Since the first keelwas laid in August 1942, the Company has built more than nine shipsand delivered them to the Maritime Commission, each ship beingvalued at approximately $1,500,000.Since September 1943, the busi-ness of the Company has not changed substantially.:The Company admits and we find that iL is engaged. in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDBrotherhood of Locomotive Firemen and Enginemen, ' unaffiliated,is a labor organization admitting to membership employees of theCompany.International Union of Operating Engineers, Local No. 673, af-filiated with the American Federation of Labor, is a labor organization,admitting to membership employees of the Company.Metal Trades Council of the, Metal Trades Department, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Brotherhoodas the exclusive bargaining representative of its locomotive engineersand oilers, contending that the locomotive engineers and oilers arepresently represented under a contract between the Company, theCouncil, and the Engineers.The contract urged as a bar to thisproceeding was executed in 1942 between the Company, the Council,,,a,nd affiliated. unions of the Council. Its term is the_ duration of thewar. - It-has been modified several times by changes made in the GulfIAt the hearing,the parties stipulated that the facts contained in the Board's decision inMatter of St Johns River Shipbuilding Company,52 N. L. R. B.958, pertaining to commerceand jurisdictional facts, are still applicable.The number of ships completed and delivered,as given in that case is, of course,now obsolete. ST. tJOHNSRIVERSHIPBUILDING'COMPANY417Zone,never ,been canceled or changed by specific agreements * betweein ,theparties thereto.In a prior proceeding, the Board had occasion to examine the con-tract of 1942 and found it to be no bar to a determination of repre-sentatives.as to certain employees not covered by its provisions.2Aswe find in Section IV,infra,the categories of employees involved inthis proceeding were not in the Company's employ when the contractwas made, and are not bound to be represented as part of the, contractunit unlessthey so desire.We find, under well-estabJished, principles,that the contract is no bar to the present proceeding.A statement of a Board agent, introduced into evidence at the hear-'ing, supplemented by a statement of the Trial Examiner made at thehearing, indicates that the Brotherhood and the Engineers, each rep-resents a substantial number of employees in the unit alleged by theBrotherhood to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT; THE DETERMINATIONOF REPRESENTATIVESThe Brotherhood requests a unit composed of all locomotive engi-neers and oilers in the Railroad Service of the Rigging and Transpor-tation Division of the Company.The Company and the Engineerscontend ,that such a' unit' is inappropriate because the employees in-volved are an integral part of a unit of operating engineers, and havefor 2 years, been represented by the Council and, specifically by the En-gineers, as employees coming within the jurisdiction of that union.In September 1942, the Company entered into a contract with theCouncil and signatory unions (including the Engineers) covering "allemployees coming under the jurisdiction of crafts that are, signatory to[the] agreement of above employer." At that time the shipyard, whichwas being operated by the Company, was still under construction, andemployees on the railroad were on the pay roll of the construction com-pany.The contract, however, provided for wage rates for locomotiveengineers and for a classification "crane assistant (firemen, oilers,groundmen, hostlers)."In November 1942, locomotive engineers andoilers (or firemen) were transferred from the pay roll of the-contractor2Matter ofSt. Johns River Shipbuilding Company,footnote1, supra.$The Field'Examiher reportedthat the Brotherhood'submitted 9 authorization cards,8 of which bore signatures of persons listed on the Company's pay rollof July 6, 1944,which contained the names of 11 employees in the appropriate unit ; and that the cardswere datedJuly 1944.The Engineers submitted 14 membership cards, 9 of which bore signatures of personslisted on the aforesaid pay rollThe cards were dated;2 in 1941, 4 in 1942,and 3 In 1943. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDto that of the Company. Since both the contractor and the Companyhad closed-shop ' contracts with the Council and the Engineers, em-ployees transferring from the contractor were members of the En-gineers.All new engineers and oilers have been hired through theEngineers and have become members of that organization prior to be-ing employed by the Company. They have availed themselves of thegrievance procedure of the Engineers._The Brotherhood contends that railroad employees cannot be andhave not^been properly represented as part of a group of operating en-gineers.The Engineers contends that the work of crane operators,who, the Brotherhood concedes, are operating engineers, and that oflocomotive engineers is so similar that an appropriate unit must in-clude both.Although the functions of the cranes and those of the loco-motives in the Company's yard overlap somewhat ,4 and the skills re-quired to operate the two types of equipment are similar, there is littleor no ' interchange between locomotive engineers and crane operators.Locomotive engineers and oilers are an identifiable group. They workunder separate supervision.They have separate seniority from otheremployees represented by the Engineers.Theymust-exercise the skillof railroadmen to a much greater degree than must crane operators.Under these circumstances, it is evident' that locomotive engineersand oilers can function for purposes of collective bargaining eitherin a separate unit or as a part of the unit represented by the Engineers.The Company and the Engineers contend that these employees areforeclosed from presently making a choice, such as is usually givenby the Board to employees in situations of this type, by the fact thatthey were included in the contract between the Company and theEngineers and have been bargained for by the Engineers since Sep-tember 1942.We find these contentions to be without merit.At thetime that the contract of September 1942 was executed, no locomotiveengineers or oilers were employed by the Company. They came intothe Company's employ under a closed-shop contract.They havenever been accorded an opportunity to indicate the type of representa-tion which they want. Railroadmen differ materially in skill, func-tions, and interests from the bulk of operating engineers and fromordinary maintenance and production employees engaged in ship-building.They cannot, therefore, be treated as a' simple accretionto whatever unit the contract may be said to have created.5Accord-Some- cranes,toperate^on the,,same tracks as the locomotives.When only one or twocars are to be shifted and a locomotive'is not free to shift them, the cranes shift their owncars.6The contract is made between the Company and the Council and its affiliated unions,the "Council,and its comprising Unions signatory to [the]agreement being accepted asthe collective bargaining agency for all employees coming under the jurisdiction of craftsthat are signatory to this agreement of above employer.[The] agreement covers theentire operations of the [Company]except building trades construction."It is, therefore, ST. JOHNS RIVER SHIPBUILDING COMPANY419ingly, we shall direct that an election be held among the locomotiveengineers and oilers in the Company's employ and our finding ofappropriate unit shall depend, in part, upon the desires of thoseemployees as expressed in that election.' If they c'hoose the Brother-hood, they will have expressed a desire to be represented in a separateunit; if they choose the Engineers, they will have expressed satis-faction with the form of unit presently in being.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among locomotiveengineers and oilers who were, employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the Natiohal LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. Johns RiverShipbuilding Company, Jacksonville, Florida, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the locomotive-operators, and oilmen who were employedduring the pay-roll period immediately preceding the date of this-Direction, including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by. Brotherhood.of Loco-motive Firemen and Enginemen, unaffiliated, or by InternationalUnion of Operating Engineers, Local No. 673, for the purposes ofcollective bargaining, or by neither.uncertain (and unnecessary to determine in this proceeding) whether the unit establishedis a singleplant-wide unit or sundry smaller units.